DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes, the claim is directed to a system.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? The steps of receiving a predictive model and generating a specification for the predictive model are an abstract idea as it can be performed in the human mind and additionally using pen and paper. 
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical application is recited, nor any meaningful field of use limitation. 
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The limitations of the specification comprising a description of the predictive model in a format that is configured to be parsed an integrated into a predictive analytics 
	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection.
	Dependent claims 2-8, 10-16, and 18-20 recite in part, the model comprising one of a regression formula and classification formula, the specification comprises as JSON specification, the specification comprises information about internal transformations, the specification comprises formulas, the specification comprises encoding information, the process configured to export the model, and the process configured to parse the specification to integrate the model. Each of these claim limitations are understood to be extra-solution activity that do not integrate the judicial exception into a practical application and that do not amount to significantly more than the judicial exception. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, and 12-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, Jinkyoo, et al. "Gaussian process regression (GPR) representation in predictive model markup language (PMML)."
	Regarding claims 1, 9, and 17, Park teaches “a computing system comprising: a processor configured to receive a predictive model developed via a test environment” (pg. 8 ¶1 “PMML provides an open standard for representing data-mining and predictive models, thus the models can be transferred easily from one environment to another. Once a machine learning model has been trained in an environment like MATLAB, Python, or R, it can be saved as a PMML file.”), and 
“generate a specification for the predictive model, the specification comprising a description of the predictive model in a format that is configured to be parsed and integrated into a predictive analytics application” (pg. 8 ¶1 “The PMML file can then be moved to a production environment, such as an embedded system or a cloud server. The code in the production environment can import the PMML file, and use it to generate predictions for new unseen data points. It is important to note that PMML does not control the way that the model is trained, it is purely a standardized way to represent the trained model.” and fig, 2); and 
“a memory configured to store the generated specification” (pg. 13 second to last ¶, “Thus, the GPR PMML standard requires that all of the training data points are stored in the PMML file along with the model parameters.” Additionally, storing data on memory would be inherent to any computing system such as the one of Park)
	Note that independent claims 9 and 17 recite the same substantial subject matter as independent claim 1, only differing in embodiment. As such, they are subject to the same rejection. The difference in embodiment including a method and non-transitory readable medium are obvious variations of another and would be inherent to any computing system such as the one of Park.
	Regarding claims 2, 10, and 18, Park teaches “wherein the predictive model comprises one of a regression formula and a classification formula” (abstract “This paper describes Gaussian process regression (GPR) models presented in predictive model markup language (PMML).”)
	Regarding claims 4, 12, and 20, Park teaches “wherein the specification further comprises information about internal transformations that are applied on variables of the predictive model” (pg. 18 figure 2 
    PNG
    media_image1.png
    686
    588
    media_image1.png
    Greyscale
)
	Regarding claims 5 and 13, Park teaches “wherein the specification comprises a plurality of formulas of the predictive model” (pg. 24 fig. 8 
    PNG
    media_image2.png
    888
    833
    media_image2.png
    Greyscale
shows the formulas or components of the model)
	Regarding claims 6 and 14, Park teaches “wherein the specification further comprises encoding information of variables of the predictive model” (pg. 19 fig. 3 
    PNG
    media_image3.png
    870
    825
    media_image3.png
    Greyscale
shows the variables)
	Regarding claims 7 and 15, Park teaches “wherein the processor is configured to export the predictive model to the format of the specification” (pg. 4 ¶2 “Furthermore, a MATLAB-based interpreter has been developed to import and export the GPR PMML models”)
	Regarding claims 8 and 16, Park teaches “wherein the processor is further configured to parse the specification to integrate the predictive model within the predictive analytics application” (pg. 12 ¶1 “The package is made up of four main modules: a PMML parser, PMML generator, GPR core, and GPR interface. The PMML parser is designed to extract important information from a PMML file, such as the kernel type and hyper-parameters”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Jinkyoo, et al. "Gaussian process regression (GPR) representation in predictive model markup language (PMML)." in view of Martin et al. US 2014/0101076.
	Regarding claim 3, 11, and 19, the Park reference has been addressed above. Park however does not explicitly teach a JSON format. Martin however teaches “wherein the specification comprises a JavaScript Object Notation (JSON) specification” (Martin [0052] “For example, an actionable version of a model may be provided in various formats. These may include JSON, PMML, Microsoft Excel, a sequence of if-then rules and various programming languages such as Python, Ruby, Java, etc.”)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park with that of Martin since a combination of known methods would yield predictable results. As shown in Martin, it is known to have a JSON format of a model. Therefore having this format would operate in a normal and predictable way with the models of Park.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124